Citation Nr: 1455505	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-14 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an effective date earlier than August 26, 2009 for the grant of an increased 70 percent rating for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than March 8, 2010, for the grant of a increased 40 percent rating for the Veteran's service-connected back disability.

3. Entitlement to an effective date earlier than January 12, 2010, for the award of a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1982 to August 1985 and from June 1989 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran requested a Board videoconference hearing in his May 2012 substantive appeal, but he failed to appear at the hearing scheduled in June 2013; his request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows the Veteran's complete VA treatment records from the period under consideration have not been associated with the Veteran's claims file.  His available treatment records show he sought continuous treatment for his service-connected back disability and PTSD at the Gloucester County, New Jersey VA Community Based Outpatient Clinic (CBOC) from as early as 2007 through the effective dates of the increased ratings on appeal, but records from this entire period have not been associated with the record.  As records from this period not already associated with the claims folder could contain pertinent information, and VA records are constructively of record, they must be secured.  

In a September 2010 letter, a private psychologist, Dr. Haynes, indicated the Veteran had received psychiatric treatment from him on a bi-weekly basis since January 2008.  The complete records of such treatment have not been received by VA.  Records of such treatment not already associated with the claims folder should be obtained on remand.  An April 2008 VA primary care note indicates the Veteran received back treatment from a chiropractor.  If such treatment is from a private provider (rather than VA), the records of such treatment should also be obtained on remand.  

The matter of entitlement to an effective date earlier than January 12, 2010, for the award of a TDIU rating is inextricably intertwined with the claims seeking earlier effective dates for the increased ratings, and consideration of that matter must be deferred pending resolution of the increased rating claims.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him to identify all medical providers from whom he has sought treatment for his service-connected back disability and PTSD and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified (specifically from Dr. Haynes) from between July 1, 2006 and March 8, 2010.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2.  Obtain all of the Veteran's VA treatment records from July 2006 through March 8, 2010 that have not been associated with the record, including records dated from July 2008 to July 2009 from the Gloucester County, New Jersey VA CBOC and Philadelphia, Pennsylvania VA Medical Center (VAMC).  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues of entitlement to earlier effective dates for the increased ratings for the Veteran's service-connected back disability and PTSD and for a TDIU rating (in light of the determinations as to whether earlier effective dates are warranted for the increased ratings for the Veteran's back disability and PTSD).  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


